I think the temporary injunction was improvidently issued, in view of the decision of this court in Pacific Tel.  Tel. Co. v.Seattle, 172 Wn. 649, 21 P.2d 721, and the decision of the supreme court of the United States in the case of Ratterman v.Western Union Telegraph Co., 127 U.S. 411, 8 S.Ct. 1127.
In the former case, this court, on demurrer to the complaint, upheld an ordinance of the city of Seattle which, in terms and effect, imposed a tax on the telephone company in no essential respect different from the tax imposed under chapter 191, Laws of 1933, p. 869, Rem. 1934 Sup., § 8326-1 [P.C. § 7068-31] et seq.
That decision was affirmed by the supreme court of the United States. Pacific Tel.  Tel. Co. v. Seattle, 291 U.S. 300,54 S.Ct. 383.
In Ratterman v. Western Union Telegraph Co., supra, the question presented here was raised, and the court summarily disposed of it in the following language:
"With regard to the question which is certified to us as dividing the opinions of the judges of the Circuit Court, we do not think that there is any difficulty, and can hardly see how it arose in the present case. That question is `whether a single tax, assessed under the Revised Statutes of Ohio, § 2778, upon the receipts of a telegraph company, which receipts were derived partly from interstate commerce and partly from commerce within the State, but which were returned and assessed in gross and without separation or apportionment, is wholly invalid, or invalid only in the proportion and to the extent that said receipts were derived from interstate commerce.'
"We do not think this particular question is material in this case, because the state of facts agreed upon by the parties makes this separation and presents the matter to the court, freed from the point raised by the question that the tax was not separable. Nor do *Page 679 
we believe, if there were allegations either in the bill or answer setting up that part of the tax was from interstate commerce and part from commerce wholly within the state, that there would have been any difficulty in securing the evidence of the amount of receipts chargeable to these separate classes of telegrams, by means of the appointment of a referee or master to inquire into that fact and make report to the court. Neither are we of opinion that there is any real question, under the decisions of this court, in regard to holding that, so far as this tax was levied upon receipts properly appurtenant to interstate commerce, it was void, and that so far as it was only upon commerce wholly within the state it was valid. . . .
"This ruling shows that where the subjects of taxation can be separated so that that which arises from interstate commerce can be distinguished from that which arises from commerce wholly within the State, the court will act upon this distinction, and will restrain the tax on interstate commerce while permitting the state to collect that arising upon commerce solely within its own territory. . . .
"Under these views, we answer the question, in regard to which the judges of the Circuit Court divided in opinion, by saying that a single tax, assessed under the Revised Statutes of Ohio, upon the receipts of a telegraph company which were derived partly from interstate commerce and partly from commerce within the State, but which were returned and assessed in gross and without separation or apportionment, is not wholly invalid, but is invalid only in proportion to the extent that such receipts were derived from interstate commerce."
The Ratterman case was cited with approval in the comparatively recent case of Bowman v. Continental Oil Co.,256 U.S. 642, 41 S.Ct. 606, where the court said:
"The applicable rule is that laid down in Ratterman v.Western Union Telegraph Co., 127 U.S. 411, where in response to a question whether a single tax, assessed *Page 680 
by a state upon the receipts of a telegraph company derived partly from interstate commerce and partly from commerce within the state, but returned and assessed in gross and without separation or apportionment, was wholly invalid or invalid only in proportion and to the extent that the receipts were derived from interstate commerce, this court unanimously answered that so far as levied upon receipts derived from interstate commerce the tax was void, but so far as levied upon receipts from commerce wholly within the state it was valid. This case has been cited repeatedly with approval and its principle accepted. WesternUnion Telegraph Co. v. Alabama, 132 U.S. 472, 476-477; LehighValley R.R. Co. v. Pennsylvania, 145 U.S. 192, 200-201; PostalTelegraph Cable Co. v. Charleston, 153 U.S. 692, 697; WesternUnion Telegraph Co. v. Kansas, 216 U.S. 1, 31."
In face of these decisions, I think the trial court was utterly unwarranted in stopping the machinery of taxation upon a bare allegation that plaintiff was engaged in both interstate and intrastate business, and that the two are so commingled as to be inseparable. Unless these cases are to be overruled or abandoned, it does not appear to me that the "questions of law or fact to be ultimately determined" in the instant case are either so grave or so difficult as to justify the issuance of an injunction pending the action.
GERAGHTY, J., concurs with BLAKE, J. *Page 681